Citation Nr: 1429152	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





REMAND

The Veteran served on active duty from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

Here, the Veteran asserts entitlement to service connection for current disabilities of the right knee and left ankle, which he contends are due to his military service.  See, e.g., the Veteran's claim dated March 2008.  Specifically, the Veteran argues that he injured his right knee and left ankle performing parachute jumps during his active duty service.  See the appellant's brief dated May 2014.

The Veteran's service treatment records (STRs) show that he injured his left ankle after stepping in a hole in October 1959.  Following an x-ray, he was diagnosed with a left ankle sprain.  The Veteran's May 1962 service separation examination was absent any documentation of right knee or left ankle complaints or diagnoses.  Although complaints of a right knee disability are not documented in the STRs, the Board notes that, as a lay person, the Veteran is competent to testify concerning in-service injury and symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

Post-service treatment records dated in March 2008 document the Veteran's complaints of right knee pain with recurrent effusion.  His treatment provider reported, "I suspect recurrent patellar dislocation, or at least riding up over the femoral condyles."  See the VA treatment records dated in March 2008.

Accordingly, there remain questions as to current diagnoses and etiology of the claimed disabilities.  The Board notes that the Veteran has not been afforded a VA examination with respect to the disabilities at issue.  A remand for a VA examination should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnoses and nexus pertaining to the right knee and left ankle claims.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since March 2008.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed right knee and left ankle disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should either diagnose or rule out disabilities of the right knee and left ankle.  If any disability of either joint is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

